UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

BETTY GUERNSEY CAVAZOS,

                     Plaintiff,               6:17-cv-06852-MAT
         -v-                                  DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________


                             INTRODUCTION

      Betty Guernsey Cavazos (“Plaintiff”), represented by counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying her applications for Disability Insurance Benefits (“DIB”)

and   Supplemental    Security    Income    (“SSI”).   The   Court   has

jurisdiction over the matter pursuant to 42 U.S.C. §§ 405(g),

1383(c). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is denied and Defendant’s motion is granted.

                         PROCEDURAL BACKGROUND

      On June 30, 2014, Plaintiff protectively filed applications

for DIB and SSI, alleging disability as of January 1, 2013, due to

anxiety, panic attacks, severe depression, herniated discs in her

back, pinched nerves, and posttraumatic stress disorder (“PTSD”).
Administrative Transcript (“T.”) 117-18. The claims were initially

denied on September 15, 2014. T. 141-47.

     On   November   7,   2014,   the       Social   Security   Administration

(“SSA”) sent Plaintiff a notice memorializing her statements made

verbally to an administrative representative On October 30, 2014,

regarding, inter alia, her request for an in-person hearing as

opposed to a video teleconference. T. 152. On November 17, 2014,

the SSA confirmed receipt of Plaintiff’s request and advised her

that, in certain situations, video teleconference hearings are held

in place of in-person hearings. T. 154. The SSA included an

“Objection to Appearing by Video Teleconference” form for Plaintiff

to return within thirty (30) days of the confirmation notice, if

she objected to a video teleconference hearing. T. 155-57. On

December 31, 2014, Plaintiff submitted a signed “Objection to

Appearing by Video Teleconference” form to the SSA. T. 175.

     On September 4, 2015, the SSA sent a hearing transfer notice

to Plaintiff and her attorney advising that Plaintiff’s hearing

would be held via video teleconference from the National Hearing

Center in Falls Church, Virginia. T. 176-81. On September 17, 2015,

Plaintiff’s attorney requested the hearing be transferred to the

Rochester, New York office for an in-person hearing. T. 186-87.

     ALJ John Murdock reviewed Plaintiff’s transfer request and

issued a ruling on January 15, 2016, that she failed to show good

cause for missing the original thirty-day deadline to object to a


                                        2
video teleconference hearing. T. 190-92. Accordingly, ALJ Murdock

denied the transfer request. Id.

     A hearing was conducted on August 9, 2016, in Falls Church,

Virginia, by ALJ Michael Carr (“the ALJ”), with Plaintiff appearing

with her attorney via video teleconference in Syracuse, New York.

A vocational expert (“VE”) also testified. T. 44-88. The ALJ issued

an unfavorable decision on January 11, 2017. T. 11-24. Plaintiff

appealed the decision to the Appeals Council (“AC”), which denied

Plaintiff’s request for review on October 25, 2017, making the

ALJ’s decision the final decision of the Commissioner. T. 2-6. This

action followed.

                                THE ALJ’S DECISION

     The    ALJ    applied        the    five-step     sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a) and 416.920(b). Initially, the ALJ

determined that Plaintiff met the insured status requirements of

the Act through December 31, 2016. T. 16.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

January 1, 2013, the alleged onset date. Id.

     At    step   two,    the    ALJ    determined    that   Plaintiff   had   the

following “severe” impairments: obesity; lumbar spine degenerative

changes;    anxiety      disorder;      PTSD;   and   unspecified    depressive

disorder. Id. Although Plaintiff had the medically determinable


                                          3
impairment of sleep apnea, the record demonstrated that this

impairment had no more than a minimal impact on Plaintiff’s work-

related    functional     abilities.       Accordingly,    the    ALJ   found

Plaintiff’s sleep apnea to be non-severe. T. 17.

     At step three, the ALJ found that Plaintiff’s impairments,

considered singly or in combination, did not meet or medically

equal the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. Id.

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except

that she can occasionally climb ramps and stairs, balance, stoop,

kneel,    crouch,   and   crawl;    cannot    climb    ladders,   ropes,   or

scaffolds; is limited to performing simple, routine tasks; is

limited to making simple work-related decisions; requires a work

environment   where   change   is   minimal;     can   tolerate   occasional

contact with supervisors and coworkers; and cannot tolerate contact

with the general public. T. 18-19.

     At step four, the ALJ concluded that Plaintiff was unable to

perform any past relevant work. T. 22. At step five, the ALJ relied

on the VE’s testimony to find that there are unskilled jobs

existing in the national economy Plaintiff is able to perform,

including the representative occupations of cleaner, bagger, and




                                       4
marking clerk. T. 22-23. The ALJ accordingly found that Plaintiff

was not disabled as defined in the Act. T. 23.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).




                                              5
                              DISCUSSION

     Plaintiff contends that remand is warranted for the following

reasons: (1) Plaintiff did not receive the in-person hearing to

which she was entitled; and (2) the ALJ failed to properly apply

the treating physician rule to Dr. Odysseus Adamides’ opinion. For

the reasons discussed below, the Court affirms the Commissioner’s

final determination.

I.   Plaintiff’s Challenge That She Failed to Show Good Cause for
     Missing the Deadline to Object to a Video Teleconference
     Hearing Is Not Subject to Judicial Review

     Plaintiff argues that remand is warranted because the SSA

provided her with a video teleconference hearing rather than an in-

person hearing, as she requested when she filed her initial request

for a hearing. For the reasons set forth below, this Court lacks

jurisdiction to consider this issue.

     A.     Plaintiff Failed to Submit an Objection to a Video
            Teleconference Hearing Within the Required Time Frame

     As discussed above, Plaintiff applied for DIB and SSI on

June 30, 2014. T. 117. When her claim was denied, Plaintiff

requested   an   in-person   hearing   before   an   ALJ.   T.   152.   On

November 17, 2014, the SSA confirmed receipt of Plaintiff’s request

and advised Plaintiff that video teleconference (“VTC”) hearings

are held in place of in-person hearings in certain situations.

T. 154. The notice stated in pertinent part as follows:




                                   6
      You must let us know within 30 days after the date you
      receive this notice if you do not want to appear at our
      hearing by VTC. (We may extend the 30-day period if you
      show you had good cause for missing the deadline.) Please
      let us know by completing and returning the attached form
      in the envelope we sent you. We will arrange for you to
      appear in person.

T.155 (emphases in original). Thus, if Plaintiff objected to a

video teleconference hearing, she was required to complete and mail

the    enclosed   form,    “Objection       to     Appearing   by   Video

Teleconference,” within thirty (30) days of November 17, 2014, the

date of confirmation notice. T. 155-57.           It was not until forty-

four (44) days later, on December 31, 2014, that Plaintiff signed

and dated the “Objection to Appearing by Video Teleconference”

form. T. 175.

      On September 17, 2015, after receiving a notice stating that

Plaintiff’s   hearing   would   be   held   via    video   teleconference,

Plaintiff’s attorney requested that the hearing be converted to an

in-person hearing to be held in Rochester, New York. T. 186-87. ALJ

Murdock reviewed the request and Plaintiff’s file, and found that

Plaintiff had failed to show good cause for missing the original

thirty-day deadline to object to a video teleconference hearing.

T. 190-92. The ALJ informed Plaintiff in the ruling that “[t]his

ruling is final and cannot be appealed.” T. 190. Plaintiff asserts

that she is entitled to remand because ALJ Murdock’s good cause

ruling was erroneous. However, as explained in detail below, the




                                     7
ALJ’s good cause ruling is not an “initial determination” subject

to the SSA’s administrative review process and judicial review.

          B.   An ALJ’s Good Cause Ruling Is Outside of the Scope of
               This Court’s Jurisdiction

          “A district court’s subject matter jurisdiction over the

denial of Social Security disability benefits is limited.” Smith v.

Barnhart, 293 F. Supp.2d 252, 254 (E.D.N.Y. 2003) (citing 42 U.S.C.

§    405(g),    (h)).   Under       section       205(h)   of   the   Act,    42   U.S.C.

§ 405(h), the Commissioner’s decisions are not reviewable except as

provided in section 205(g) of the Act, 42 U.S.C. § 405(g). Maloney

v. Harris, 526 F. Supp. 621, 622 (E.D.N.Y. 1980) (citing Weinberger

v. Salfi, 422 U.S. 749, 757 (1975)), aff’d, 657 F.2d 264 (2d Cir.

1981). Section 205(g) of the Act provides that judicial review is

only available to “any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he

[or she] was a party.” 42 U.S.C. § 405(g). “This provision clearly

limits judicial review to a particular type of agency action, a

‘final decision of the [Commissioner] made after a hearing.’”

Califano v. Sanders, 430 U.S. 99, 108 (1977).                     In order to become

a “final decision,” a decision must first qualify as an “initial

determination”          from        the    Commissioner.           See       20    C.F.R.

§§ 404.900(a)(1), 416.1400(a)(1) (An “[i]nitial determination . . .

is    a    determination       we   make   about      your      entitlement       or   your

continuing entitlement to benefits or about any other matter, as



                                              8
discussed in [20 C.F.R.] § 404.902, that gives you a right to

further   review.”)   (emphasis      supplied).     While   other    types   of

administrative actions may be reviewed by the agency, they are not

subject to the administrative review process “and they are not

subject   to   judicial   review.”    20   C.F.R.    §§   404.903,    416.1403

(emphases added). The regulations set forth a non-exhaustive list

of actions that are not initial determinations; these include

“[d]enying your request to extend the time period for requesting

review of a determination or a decision. . . .”                      20 C.F.R.

§§ 404.903(j); 416.1403(j).

     The Court finds that ALJ Murdock’s good cause ruling is not

subject to judicial review. First, it was not made after a hearing,

but instead was made based on the paper record. See T. 191 (ALJ

Murdock stated that he “reviewed the explanations from the claimant

and her counsel, received on September 17 and September 23, 2015

(Exs. B9B and B10B), to determine whether there was ‘good cause’

for missing the deadline.”). Second, courts in this Circuit and

elsewhere have held that administrative actions similar to ALJ

Murdock’s good cause ruling are not reviewable in court. See

Dietsch v. Schweiker, 700 F.2d 865, 867 (2d Cir. 1983) (“The

Appeals Council may also extend the filing time on a showing of

good cause, 20 C.F.R. § 404.968(b), but a refusal to do so, like a

dismissal of an untimely request [for review], is not subject to

judicial review.”) (citing Watters v. Harris, 656 F.2d 234, 239–40


                                      9
(7th Cir. 1980) (claimant may not be allowed judicial review simply

by filing a request with SSA and being denied an opportunity to

extend the time of complying with administrative filing deadline),

overruled on other grounds, Boley v. Colvin, 761 F.3d 803 (7th Cir.

2014); Sheehan v. Sec’y of Health, Ed. & Welfare, 593 F.2d 323, 325

(8th Cir. 1979) (“A request to extend the time for filing a review

petition   may    be   denied    without        a    hearing    under    42   U.S.C.

[§] 405(b). Accordingly, this type of decision is not normally

subject to judicial review.”); Maloney v. Harris, 526 F. Supp. 621,

622 (E.D.N.Y. 1980); see also Colman v. Sec. of HHS, No. 94-CV-

6282T, 1994 WL 808125, at *2 (W.D.N.Y. Nov. 28, 1994) (“The SSA’s

determination of whether or not to grant an extension of time is

discretionary and is not subject to administrative or judicial

review”) (citing 20 C.F.R. § 404.903(j)).

     Administrative good cause rulings are not considered “initial

determinations” and do not fall within the scope of subsequent

steps leading to a “final decision” reviewable by a district court.

Accordingly,     the   ALJ’s    good    cause       ruling   denying    Plaintiff’s

untimely objection to a video teleconference hearing is not subject

to judicial review.

     C.    The ALJ Did Not Err When Making His Good Cause Ruling

     In the alternative, even if the ALJ’s good cause ruling were

reviewable,      the   Court    finds    that       Plaintiff    has    failed    to




                                        10
demonstrate the ALJ erred in declining to find good cause for the

missed deadline.

       Upon review of Plaintiff’s September 17, 2015 request for the

hearing to be transferred to an in-person hearing, the ALJ found

that    Plaintiff    missed   the    deadline       to    object       to    a    video

teleconference hearing. T. 190. Prior to rendering his decision,

the ALJ considered the factors set forth in 20 C.F.R. §§ 404.911

and 416.1411, which include an examination of the circumstances

that kept Plaintiff from making a timely request; whether the SSA’s

action misled Plaintiff; whether Plaintiff did not understand the

requirements of the Act; and whether Plaintiff had any physical,

mental, educational, or linguistic limitations that prevented her

from filing a timely request, or from understanding or knowing

about the need to file a timely request. Id.; see also T. 191.

       Plaintiff’s   attorney    asserted        that    there   was    good      cause

because he did not receive a copy of the notice containing the

rules for objecting to a video teleconference. T. 192. The ALJ

found this argument “unpersuasive” because the “right of objection

to VTC rests with the claimant, not the representative.” Id.

(citing    79   FR   35926-01,      2014    WL    2859881     (June         25,   2014)

(emphasizing that the claimant make the objection to the video

teleconference hearing)). The ALJ further found that the notice

plainly set forth the thirty-day window for objecting to a hearing

by video teleconference and that the record failed to demonstrate


                                       11
Plaintiff    was unable       to   comprehend      the    notice or      inform   her

attorney that she received it. T. 192. To the contrary, the ALJ

found, the evidence showed that Plaintiff was able to comprehend

and provide information in other forms provided by the SSA. Id.

Therefore, the ALJ concluded, the fact that Plaintiff’s attorney

allegedly did not receive a copy of the hearing notice did not

constitute good cause for Plaintiff’s untimely objection.

       Plaintiff     now   argues     that    her    objection      to     a    video

teleconference hearing was not late because her initial request for

a hearing specifically included the request for an in-person

hearing. (Docket No. 10, pg. 12 referring to T. 152). For the

reasons set forth below, this argument lacks merit.

       The   regulations      allowing       for    objections      to     a   video

teleconference hearing state “[i]f you object to appearing by video

teleconferencing, you must notify [the SSA] in writing within 30

days    after   the    date    you    receive       the    notice.”      20    C.F.R.

§§     404.936(d),    416.1436(d)       (emphasis         added).     Accordingly,

Plaintiff’s verbal request for an in-person hearing when completing

her initial application on October 30, 2014 fails to meet this

requirement for a valid objection under 20 C.F.R. §§ 404.936(d),

416.1436(d).

       Plaintiff further argues that her failure to submit a written

objection within the thirty-day time frame should be excused

because her attorney did not receive a copy of the hearing notice,


                                       12
despite Plaintiff verbally informing the SSA she was represented by

counsel. This argument is without merit.

      On October 30, 2014, Plaintiff verbally requested a hearing

and   stated     she   was   represented   by   counsel.    T.   152-53.   On

November 17, 2014, the SSA confirmed Plaintiff’s hearing request.

T. 154-56. The record indicates Plaintiff’s attorney filed the

required appointment of representative forms with the SSA on

December 7, 2014 - twenty days after the agency mailed Plaintiff

the hearing notice. See T. 150-51, 154-56. To be recognized by the

SSA as a claimant’s representative, agency regulations clearly

provide the agency must receive a written notice appointing the

representative. See 20 C.F.R. §§ 404.1707, 416.1507; see also SSA

Program Operations Manual System (POMS) GN 03910.040, 2001 WL

1929676,       Appointment     and   Revocation     of     Appointment     of

Representative (“A claimant’s appointment, or revocation of an

appointment, of a person as his or her representative must be in

writing, and must be filed with SSA.”) (emphasis added). Morever,

and as the ALJ noted in his good cause ruling, the right to object

rests with a claimant—not the claimant’s representative. T. 192

(citing 79 FR 35926-01). Accordingly, Plaintiff’s argument that her

attorney should have received a copy of the notice because she gave

verbal notification to the SSA on October 30, 2014 that she was

represented by counsel fails.




                                     13
       Finally,     Plaintiff’s          cursory     argument       that     her   mental

limitations prevented her from timely filing a written objection

also fails. As the ALJ found in his January 2016 good cause ruling,

the evidence of record fails to demonstrate Plaintiff was unable to

comprehend    the     notice       or    inform    her   representative         that   she

received the notice. T. 192. The ALJ noted Plaintiff was able to

comprehend and provide the information required at other steps in

the application process. Id. While 20 C.F.R. § 404.911(a)(4)

requires the        agency    to    consider       whether     a   claimant     had “any

physical, mental, educational, or linguistic limitations . . .

which prevented [the claimant] from filing a timely request,”

Plaintiff     has    failed        to    demonstrate     her       mental    limitations

specifically prevented her from notifying her representative of the

hearing notice or timely filing the objection form she received,

while she was capable of adhering to other requirements in the

disability application process.

       Accordingly, for the reasons set forth above, the ALJ’s

finding that Plaintiff failed to show good cause for missing the

thirty day deadline to object to a video teleconference hearing

remains unchanged.

II.    Evaluation of the Opinion of Plaintiff’s Treating Physician

       Plaintiff also contends that ALJ Carr failed to properly

comply with the treating physician rule when he gave little weight

to    the   joint    opinion        of    Plaintiff’s     treating          psychiatrist,


                                            14
Dr. Adamides and treating therapist, Erika Burgess-O’Lena, LMSW.

For the reasons set forth below, the Court disagrees.

     Under the Commissioner’s regulations applicable at the time

the ALJ issued his decision, a treating physician’s opinion is

generally entitled to controlling weight where it is well-supported

by   medically     acceptable     clinical     and   laboratory     diagnostic

techniques   and    where   it   is   not    inconsistent    with   the   other

substantial evidence of record. See also Green-Younger, 335 F.3d at

106. A report completed by an “other source,” such as a social

worker or therapist, is also eligible for treating source deference

when the report has been reviewed and approved by a treating

physician. See Williams v. Colvin, No. 15-CV-6136, 2016 WL 5468336,

at *10 (W.D.N.Y. Sept. 28, 2016) (stating “functional reports

produced   and   signed     by   plaintiff’s    therapists    and    [treating

physician]   constitut[ed]        proper     treating   source      opinions”)

(emphasis in original); see also McAninch v. Astrue, 2011 WL

4744411, at *15 (W.D.N.Y. Oct. 6, 2011) (“There is no legal

principle which states that a doctor must personally write out a

report that he or she signs in order for it to be accorded

controlling weight.”); Keith v. Astrue, 553 F. Supp.2d 291, 301

(W.D.N.Y. 2008) (Stating that social workers notes signed by a

psychiatrist should be evaluated “in accordance with the treating

physician rule”).




                                      15
     If an ALJ assigns less than controlling weight to a treating

physician’s opinion because it does not meet this standard, the ALJ

must “comprehensively set forth [his or her] reasons for the weight

assigned to a treating physician’s opinion.” Halloran v. Barnhart,

362 F.3d 28, 33 (2d Cir. 2004). The ALJ is required to consider

“the length of the treatment relationship and the frequency of

examination; the nature and extent of the treatment relationship;

the relevant evidence, particularly medical signs and laboratory

findings, supporting the opinion; the consistency of the opinion

with the record as a whole; and whether the physician is a

specialist in the area covering the particular medical issues” when

determining what weight to afford a treating physician’s opinion.

Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (quotation

marks, alterations, and citations omitted). However, the ALJ need

not expressly discuss each of these factors, so long as his

“reasoning and adherence to the regulation are clear.” Atwater v.

Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (summary order) (citing

Halloran v. Barnhart, 362 F.3d 28, 31–32 (2d Cir. 2004)).

     On June 5, 2015, LMSW Burgess-O’Lena completed a Evaluation of

Mental Work Limitations on Plaintiff’s behalf. T. 578-81. On

June 9, 2015, Dr. Adamides signed the completed evaluation. T. 581.

The Court notes that the opinion falls under the treating physician

rule, having been signed by Dr. Adamides. See Williams, 2016 WL

5468336, at *10.


                                16
      In the June 2015 opinion, Dr. Adamides and LMSW Burgess-O’Lena

opined that Plaintiff has “moderate” limitations in her ability to

remember work procedures, communicate effectively, appropriately

work in coordination with or in proximity to co-workers, interact

appropriately with the general public, maintain regular attendance

and   be   punctual   within      customary        tolerances,     perform    at    a

consistent pace, and make simple work-related decisions. T. 578-79.

They also opined that Plaintiff has “marked” limitations in her

ability to    concentrate      and    attend      to   simple    work   tasks,     and

tolerate customary work pressures in a work setting including

ordinary job goals, production requirements, and demands. T. 579-

80. The opinion noted that Plaintiff would be expected to be absent

from work more than four days per month as a result of her

impairments or treatment. It further noted that Plaintiff was

“unable to work currently but if she were she would not be able to

work every day or long hours. Work is not recommended at this

time.” T. 581.

      In his decision, the ALJ permissibly gave “little weight to

the   standard-form   checklists       by       providers,”     referring    to   the

opinion submitted by Dr. Adamides and LMSW Burgess-O’Lena. T. 21.

The ALJ noted that while signed by a doctor, the form was completed

by a social worker who “summarized complaints and used those

complaints to justify extreme limits inconsistent [with] her own

psychotherapy    notes.”    Id.      The    ALJ    also   noted   that   a   strong


                                           17
treatment relationship was lacking at the time the opinion was

completed. The Court finds no error in this assessment of the joint

opinion of Dr. Adamides and LMSW Burgess-O’Lena.

     The   record   indicates   that    at   the   time   the   opinion   was

completed, Dr. Adamides had seen Plaintiff three times - once

approximately every three months. T. 460, 548, 573. In particular,

a treatment note dated October 24, 2015 and signed by multiple

providers, Dr. Adamides noted Plaintiff was “still doing well” with

her current prescriptions and was complaining of less panic when

alone in public places. T. 460. The exact same notation was made in

treatment notes dated January 30, 2015 and April 15, 2015. T. 548,

573. This appears to be the extent of Dr. Adamides’ treatment of

Plaintiff at the time the June 2015 opinion was made.

     A progress note dated the same day as LMSW Burgess-O’Lena

completed the June 2015 opinion noted that Plaintiff and LMSW

Burgess-O’Lena “worked together to complete” the Evaluation of

Mental Work Limitations. T. 576. In his decision, the ALJ noted

LMSQ Burgess-O’Lena “summarized [Plaintiff’s] complaints and used

those complaints to justify extreme limits inconsistent [with] her

own psychotherapy notes.” T. 21. Based on its review of the medical

records, the Court finds that the ALJ’s rationale is supported by

substantial evidence. LMSW Burgess-O’Lena had treated Plaintiff in

individual therapy sessions six times and in group therapy four

times at the time the June 2015 opinion was made. (Docket No. 10,


                                   18
pg. 20). Upon review of the medical record, the Court notes that at

each of the individual sessions, LMSW Burgess-O’Lena noted that

Plaintiff      appeared       well    groomed,      friendly      and     cooperative,

exhibited good eye contact, and fair insight, but was distracted

due to life challenges. See T. 551, 553, 555, 560, 564, 572.

Following the fourth session, LMSW Burgess-O’Lena noted Plaintiff

began exhibiting improved impulse control. See T. 564, 574. Despite

these    and    Dr.       Adamides’    unremarkable       and    limited    treatment

observations, the joint opinion indicates Plaintiff had disabling

conditions and further made the conclusory statement that Plaintiff

was “unable to work currently but if she were she would not be able

to work every day or long hours.” T. 581.

       The     ALJ    found    the     questionnaire’s          “overly    vague     and

unsupported comments like ‘client decompensates under stress’” to

be “wholly unsubstantiated by inpatient treatment, significant

outpatient      treatment       requiring        additional     therapy,     or    other

events.” T. 21, 580. The ALJ observed that Plaintiff rated her

depression and anxiety as low as 3 or 4 out of 10, suggesting mild

symptoms, and repeatedly told Dr. Adamides she was doing well with

medication, with less panic when alone in public places. T. 20;

T. 460, 548, 573. Those were valid factors for the ALJ to consider

under the regulations, which provide that “[g]enerally, the more

consistent a medical opinion is with the record as a whole, the

more    weight       we     will     give   to     that    opinion.”       20     C.F.R.


                                            19
§§ 404.1527(c)(4), 416.927(c)(4); see also Micheli v. Astrue, 501

F. App’x 26, 28 (2d Cir. 2012) (summary order) (finding ALJ

properly declined to accord controlling weight to the opinions of

plaintiff’s treating physician where those opinions were internally

inconsistent and inconsistent with other substantial evidence of

record).

     The Court further finds Plaintiff’s argument that the ALJ was

mistaken in classifying the Dr. Adamides and LMSW Burgess-O’Lena’s

opinion    as   a   “check      off   report”         because   LMSW    Burgess-O’Lena

included comments in the report which were unconvincing. See

T. 578-81. Courts in this Circuit have consistently held that “lack

of supporting detail and/or objective findings provides a . . .

reason for affording [an] opinion less weight.” Wright v. Colvin,

No. 5:12-cv-0440, 2013 WL 3777187, at *15 (N.D.N.Y. July 17, 2013)

(citing 20 C.F.R. §§ 404.1527(d)(3), 416.927(d)(3)) (“The more a

medical source presents relevant evidence to support an opinion,

particularly medical signs and laboratory findings, the more weight

we will give that opinion. The better an explanation a source

provides   for      an   opinion,     the   more       weight     we   will   give   that

opinion.”); see also Halloran v. Barnhart, 362 F.3d 28, 31 n. 2 (2d

Cir. 2004) (describing a standardized form checklist as “only

marginally      useful    for    purposes        of    creating    a   meaningful    and

reviewable factual record”); Llorens–Feliciano v. Astrue, No. 6:11-

cv-924, 2012 WL 6681772, at *3 (N.D.N.Y. Dec. 21, 2012) (“‘Form


                                            20
reports in which a physician’s obligation is only to check a box or

fill in a blank are weak evidence at best.’”) (quoting Mason v.

Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)).

      Although LMSW Burgess-O’Lena included comments for many of the

check-the-box answers on the report, the comments were based on

Plaintiff’s    subjective       complaints,        rather    than     clinical     or

laboratory findings. See, e.g. T. 579, (“Client struggles around

others and prefers to           work or be independent due to intense

feelings of pressure.” “Client is easily distracted and easily

overwhelmed forgetful and feels intense pressure.”). The ALJ also

noted in his decision that Dr. Adamides and LMSW Burgess-O’Lena’s

opinion that Plaintiff was “unable to work currently but if she

were she would not be able to work everyday for long hours” is

conclusory    and     not    supported      with   specific       functional     loss

described in medical terms. T. 21. Again, this was a proper factor

for the ALJ to consider under the regulations. See 20 C.F.R.

§§   404.1527(c)(3),        416.927(c)(3)     (“The   more    a    medical     source

presents     relevant       evidence   to     support    a    medical         opinion,

particularly medical signs and laboratory findings . . . [and]

[t]he better     an    explanation     a    source    provides      for   a   medical

opinion, the more weight we will give that medical opinion.”).

      For the foregoing reasons, the Court finds that the ALJ

complied with the treating physician rule by providing “good

reasons” supported by “substantial evidence” for affording limited


                                         21
weight to the joint opinion of Dr. Adamides and LMSW Burgess-

O’Lena.

                                 CONCLUSION

      For   the    foregoing    reasons,   the   Court   finds    that    the

Commissioner’s decision is not legally erroneous and is supported

by   substantial    evidence.    Accordingly,    Plaintiff’s     motion   for

judgment on the pleadings (Docket No. 10) is denied and the

Commissioner’s motion for judgment on the pleadings (Docket No. 12)

is granted. The Clerk of the Court is directed to close this case.



      ALL OF THE ABOVE IS SO ORDERED.

                                        S/Michael A. Telesca
                                   _____________________________
                                     HON. MICHAEL A. TELESCA
                                   United States District Judge


Dated:      December 21, 2018
            Rochester, New York




                                     22
